UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 4, 2013 STEEL EXCEL INC. (Exact name of registrant as specified in its charter) Delaware 0-15071 94-2748530 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2603 Camino Ramon, Suite 200, San Ramon, California (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (408) 945-8600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement As of April 5, 2013, Steel Excel Inc. (the Company ) and SP Corporate Services LLC agreed to an amendment number 1 to the previously disclosed amended and restated management services agreement to redesignate the title Chief Executive Officer as Principal Executive Officer. Item 5.02.
